                                                                         Case 3:20-cv-00303-RFB-VCF Document 32 Filed 06/02/20 Page 1 of 5



                                                                1 Marquis Aurbach Coffing
                                                                  Craig R. Anderson, Esq.
                                                                2 Nevada Bar No. 6882
                                                                  Brian R. Hardy, Esq.
                                                                3 Nevada Bar No. 10068
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  canderson@maclaw.com
                                                                6 bhardy@maclaw.com
                                                                    Attorneys for Defendant Frank Hunewill
                                                                7
                                                                                            UNITED STATES DISTRICT COURT
                                                                8
                                                                                                    DISTRICT OF NEVADA
                                                                9
                                                                  CALVARY CHAPEL DAYTON VALLEY,                            Case Number:
                                                               10                                                    3:20-cv-00303-LRH-CLB
                                                                                                 Plaintiff,
                                                               11
MARQUIS AURBACH COFFING




                                                                          vs.                                        LIMITED JOINDER OF
                                                               12                                                 SHERRIFF FRANK HUNEWILL
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  STEVE SISOLAK, in his official capacity as    TO THE OPPOSITION [ECF NO 29]
                                                               13 Governor of Nevada; AARON FORD, in his         FILED BY THE GOVERNOR AND
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  official capacity as Attorney General of     ATTORNEY GENERAL OF NEVADA
                                                               14 Nevada; FRANK HUNEWILL, in his official
                                                                  capacity as Sheriff of Lyon County,
                                                               15
                                                                                                 Defendant.
                                                               16

                                                               17            Defendant, Frank Hunewill, in his official capacity as Sheriff of Lyon County, (the
                                                               18 “Sherriff”), by and through his attorneys of record, the law firm of Marquis Aurbach

                                                               19 Coffing, hereby files his Limited Joinder to the Opposition [ECF No. 29] filed by the

                                                               20 Governor and Attorney General of Nevada in the above referenced matter. This Opposition

                                                               21 is made and based upon the attached Memorandum of Points and Authorities, all pleadings

                                                               22 and papers on file herein, and any oral argument allowed at the time of the hearing.

                                                               23                                       Defendant Frank Hunewill
                                                                                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                               24
                                                                    I.       INTRODUCTION
                                                               25
                                                                             Issuing blanket edicts over an entire state as diverse as Nevada without taking into
                                                               26
                                                                    account local needs does not seem narrowly tailored. For this reason, each County should
                                                               27
                                                                                                             Page 1 of 5
                                                                                                                                 MAC:11779-164 4060589_1 6/2/2020 3:38 PM
                                                                     Case 3:20-cv-00303-RFB-VCF Document 32 Filed 06/02/20 Page 2 of 5



                                                                1 be afforded discretion with respect to enforcement.         Notably, Lyon County is not a
                                                                2 “hotspot” for COVID-19. And, unlike the larger Nevada counties, Lyon County has been

                                                                3 able to weather the effects of COVID-19 without a single death. Consequently, while Lyon

                                                                4 County law enforcement officers have been diligent in monitoring and assisting in the

                                                                5 COVID-19 efforts, enforcement of recommendations from the Centers for Disease Control

                                                                6 (the “CDC”) and the executive directives of the Governor have not been given priority over

                                                                7 any other law enforcement functions. Lyon County law enforcement officers have not and

                                                                8 will not be using their limited resources monitoring church attendance and/or parishioners’

                                                                9 adherence to social distancing recommendations.         Simply put, whether the Plaintiff’s
                                                               10 services include more than the Governor’s recommended number of parishioners or whether

                                                               11 such parishioners adhere to the recommended social distancing during the worship services
MARQUIS AURBACH COFFING




                                                               12 is not a priority of Lyon County law enforcement officials. Lyon County law enforcement
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 officials are optimistic that the residents of the county will reasonably adhere to all CDC
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14 guidelines and encourage Lyon County residents to act appropriately to assure they and their

                                                               15 neighbors remain safe and healthy. However, if there is a call, complaint or issue reported,

                                                               16 then such will be investigated and afforded the appropriate response necessary under the

                                                               17 circumstances.

                                                               18 II.     LEGAL ARGUMENT
                                                               19         The Sherriff files this limited joinder to the Opposition filed by the Governor and
                                                               20 Attorney General. Notably, the Sherriff acknowledges that the United States Supreme Court

                                                               21 recently issued a determination denying similarly sought injunctive relief for a church

                                                               22 challenging California’s temporary restrictions on public gatherings in light of COVID-19.

                                                               23 See South Bay United Pentecostal Church, et al. v. Newsom, et al. Case No. 19A1044, 2020

                                                               24 WL 2813056 (May 29, 2020). See State Opposition [ECF No. 29] at Exhibit B.

                                                               25         The Supreme Court in South Bay United stated:
                                                               26         The precise question of when restrictions on particular social activities should
                                                                          be lifted during the pandemic is a dynamic and fact-intensive matter subject
                                                               27         to reasonable disagreement. Our Constitution principally entrusts “[t]he
                                                                                                            Page 2 of 5
                                                                                                                                MAC:11779-164 4060589_1 6/2/2020 3:38 PM
                                                                      Case 3:20-cv-00303-RFB-VCF Document 32 Filed 06/02/20 Page 3 of 5



                                                                1          safety and the health of the people” to the politically accountable officials of
                                                                           the States “to guard and protect.” Jacobson v. Massachusetts, 197 U.S. 11, 38
                                                                2          (1905). When those officials “undertake[ ] to act in areas fraught with
                                                                           medical and scientific uncertainties,” their latitude “must be especially
                                                                3          broad.” Marshall v. United States, 414 U. S. 417, 427 (1974). Where those
                                                                           broad limits are not exceeded, they should not be subject to second-guessing
                                                                4          by an “unelected federal judiciary,” which lacks the background,
                                                                           competence, and expertise to assess public health and is not accountable to
                                                                5          the people. See Garcia v. San Antonio Metropolitan Transit Authority, 469 U.
                                                                           S. 528, 545 (1985).
                                                                6
                                                                    Id., 2020 WL 2813056 at *2.
                                                                7
                                                                           The Sheriff affirms that the “question of when restrictions on particular social
                                                                8
                                                                    activities should be lifted during the pandemic is a dynamic and fact-intensive matter
                                                                9
                                                                    subject to reasonable disagreement.” Id. (emphasis added). And, that such questions of fact
                                                               10
                                                                    may not be best accomplished through general directives. Rather, it is important for the
                                                               11
MARQUIS AURBACH COFFING




                                                                    officials entrusted to “to guard and protect” the “safety and health of the people” to act in
                                                               12
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    such areas. Id. (citing Jacobson, 197 U.S. at 38).
                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                           For this reason, each county and their elected officials should be afforded discretion
                                                               14
                                                                    and latitude with respect to the enforcement of such general directives and restrictions. Here,
                                                               15
                                                                    the Sheriff has not and will not be using his limited law enforcement resources to monitor
                                                               16
                                                                    church attendance and/or parishioners’ adherence to social distancing recommendations.
                                                               17
                                                                    Rather, the Sherriff is optimistic that his fellow Lyon County residents will reasonably
                                                               18
                                                                    adhere to all CDC guidelines and he encourages Lyon County residents to act appropriately
                                                               19
                                                                    to assure they and their neighbors remain safe and healthy. Nevertheless, if there is a call,
                                                               20
                                                                    complaint or issue reported, then such will be investigated and afforded the appropriate
                                                               21
                                                                    response necessary under the circumstances.
                                                               22
                                                                    ...
                                                               23
                                                                    ...
                                                               24
                                                                    ...
                                                               25
                                                                    ...
                                                               26
                                                                    ...
                                                               27
                                                                                                             Page 3 of 5
                                                                                                                                  MAC:11779-164 4060589_1 6/2/2020 3:38 PM
                                                                     Case 3:20-cv-00303-RFB-VCF Document 32 Filed 06/02/20 Page 4 of 5



                                                                1 III.    CONCLUSION
                                                                2         Based upon the foregoing, the Sherriff respectfully requests that this Court follow the
                                                                3 directives of the United States Supreme Court and affirms that he will adhere to any orders

                                                                4 of this Court resulting therefrom.

                                                                5         Dated this 2nd day of June, 2020.
                                                                6
                                                                                                                MARQUIS AURBACH COFFING
                                                                7

                                                                8
                                                                                                                By /s/ Brian R. Hardy, Esq.
                                                                9                                                  Craig R. Anderson, Esq.
                                                                                                                   Nevada Bar No. 6882
                                                               10                                                  Brian R. Hardy, Esq.
                                                                                                                   Nevada Bar No. 10068
                                                               11                                                  10001 Park Run Drive
MARQUIS AURBACH COFFING




                                                                                                                   Las Vegas, Nevada 89145
                                                               12                                                  Attorney(s) for Defendant Frank Hunewill
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                           Page 4 of 5
                                                                                                                                MAC:11779-164 4060589_1 6/2/2020 3:38 PM
                                                                     Case 3:20-cv-00303-RFB-VCF Document 32 Filed 06/02/20 Page 5 of 5



                                                                1                                CERTIFICATE OF SERVICE
                                                                2          I hereby certify that I electronically filed the foregoing LIMITED JOINDER OF
                                                                3 SHERRIFF FRANK HUNEWILL TO THE OPPOSITION FILED BY THE

                                                                4 GOVERNOR AND ATTORNEY GENERAL OF NEVADA with the Clerk of the Court

                                                                5 for the United States District Court by using the court’s CM/ECF system on the 2nd day of

                                                                6 June, 2020.

                                                                7                 I further certify that all participants in the case are registered CM/ECF users
                                                                8 and that service will be accomplished by the CM/ECF system.

                                                                9                 I further certify that some of the participants in the case are not registered
                                                               10 CM/ECF users. I have mailed the foregoing document by First-Class Mail, postage prepaid,

                                                               11 or have dispatched it to a third-party commercial carrier for delivery within 3 calendar days
MARQUIS AURBACH COFFING




                                                               12 to the following non-CM/ECF participants:
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 Jason D. Guinasso                                Craig A. Newby
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                  500 Damonte Ranch Pkwy, Ste 980                  Office of the Attorney General
                                                               14 Reno, NV 89521                                   100 N. Carson St.
                                                                  jguinasso@hutchlegal.com                         Carson City, NV 89701
                                                               15                                                  Attorney for Defendant Steve Sisolak and
                                                                                                                   Aaron Ford
                                                               16
                                                                  Kristen K. Waggoner
                                                               17 Ryan J. Tucker
                                                                  Jeremiah Galus
                                                               18 ALLIANCE DEFENDING FREEDOM
                                                                  15100 N. 90th St.
                                                               19 Scottsdale, AZ 85260
                                                                  kwaggoner@adflegal.org
                                                               20 rtucker@adflegal.org
                                                                  jgalus@adflegal.org
                                                               21
                                                                  David A. Cortman
                                                               22 ALLIANCE DEFENDING FREEDOM
                                                                  1000 Hurricane Shoals Rd. NE Ste. D-1100
                                                               23 Lawrenceville, GA 30043
                                                                  dcortman@ADFlegal.og
                                                               24 pro hac vice fapplication forthcoming
                                                                  Attorneys for Plaintiff Calvary Chapel
                                                               25 Dayton Valley

                                                               26
                                                                                                                /s/ Michelle Monkarsh
                                                               27                                               an employee of Marquis Aurbach Coffing
                                                                                                            Page 5 of 5
                                                                                                                                MAC:11779-164 4060589_1 6/2/2020 3:38 PM
